MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be                          Mar 13 2018, 6:06 am
regarded as precedent or cited before any
                                                                    CLERK
court except for the purpose of establishing                    Indiana Supreme Court
                                                                   Court of Appeals
the defense of res judicata, collateral                              and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
David J. Harman                                          Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David J. Harman,                                         March 13, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         45A03-1707-PC-1685
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Kathleen A.
Appellee-Respondent.                                     Sullivan, Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         45G02-1411-PC-10



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 1 of 42
[1]   David J. Harman (“Harman”) appeals the post-conviction court’s denial of his

      petition for post-conviction relief. Harman raises three issues for our review

      which we restate as:


            I.      Whether the post-conviction court abused its discretion when it
                    refused to issue subpoenas for the jury foreman and a detective who
                    testified at Harman’s trial;1

           II.      Whether Harman received ineffective assistance of trial counsel; and

          III.      Whether Harman received ineffective assistance of appellate counsel.


[2]   We affirm.


                                   Facts and Procedural History
[3]   A panel of this court set forth the facts and initial procedural history pertaining

      to Harman’s attempted murder conviction as follows:


                 In May 2011, Harman, who was nicknamed “Red,” was dating
                 Cathy Jenkins (“Cathy”), who had previously been married to
                 J.R. Jenkins (“Jenkins”). Jenkins and Cathy, who divorced in
                 2007, had two sons, Joe and A. Jenkins lived on Oakdale
                 Avenue in Hammond, Indiana, and A. lived with him. Cathy
                 and Joe lived with Cathy’s mother in Illinois. At times, Cathy
                 stayed with Harman, who lived with his mother in Illinois. Cathy
                 and Harman also stayed sometimes with Cathy’s friend, Lori




      1
        Harman also argues that the post-conviction court abused its discretion when it did not certify its order
      denying subpoenas for interlocutory appeal. However, as the State points out in its brief, this issue is now
      moot. See Appellee’s Br. at 16–17 n.1; Mosley v. State, 908 N.E.2d 599, 603 (Ind. 2009) (“The long-standing
      rule in Indiana courts has been that a case is deemed moot when no effective relief can be rendered to the
      parties before the court.”).

      Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018             Page 2 of 42
        Jones (“Jones”), and Jones’s fiancé, Kevin Hanshew
        (“Hanshew”), who lived in Highland, Indiana.


        On May 31, 2011, Harman was doing yard work for Hanshew
        and Jones at their house in Highland. That afternoon, while
        Jones was out running an errand, Harman asked Hanshew to
        drive him to Hammond. Harman directed Hanshew on where to
        drive and had him park in an alley near Jenkins’s house. Harman
        told Hanshew that he would be gone “a couple of minutes.” (Tr.
        135). Hanshew waited twenty minutes and then left because he
        was hot.


        During this time, Harman went to Jenkins’s house and asked to
        speak to him about Jenkins’s older son, Joe. Jenkins invited
        Harman in, and they sat at the kitchen table. As they were
        talking, forty-seven-year-old Harman “sprung out with his left
        hand” and hit seventy-seven-year-old Jenkins in the face,
        knocking off Jenkins’s glasses and toupee. (Tr. 313). Harman
        then started “beating” Jenkins. (Tr. 313). As Jenkins was
        “slumped down . . . against the wall and the table,” Harman
        “busted” a “heavy duty” wooden chair over Jenkins. (Tr. 314).
        When Jenkins tried to get off the ground, Harman repeated, “lay
        there and die, you son of a bitch, you’re dead, you’re dead” and
        “[l]ay there and die, you son of a bitch, you’re worth more to us
        dead than you are alive.” (Tr. 314). Harman continued to hit and
        kick Jenkins. Then, as Jenkins was trying to get up, Harman
        “slic[ed]” Jenkins’s throat with some sort of sharp object. (Tr.
        315). Harman cut Jenkins’s throat with such force that he cut
        “through skin, muscle and into [his] thyroid cartilage.” (Tr. 92).
        As Harman cut him, Jenkins asked Harman, “Red what the F are
        you doing [?]” (Tr. 315). Jenkins saw that his “blood was
        shooting everywhere” and heard Harman repeating, “you’re
        dead, you son of a bitch, lay there and die.” (Tr. 315). Jenkins
        then lost consciousness.



Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 3 of 42
        Thereafter, Harman called Hanshew, who was “almost halfway
        home” to Highland, and asked Hanshew to pick him up. (Tr.
        137). As Hanshew drove on Oakdale Avenue, Hanshew saw
        Harman “beating and kicking” an older man on a porch. (Tr.
        138). When Hanshew saw that the man being beat had “blood all
        over” him, Hanshew kept driving and returned to his house. (Tr.
        139). Harman then called Jones, yelling that Hanshew had left
        him, and asked her to pick him up in Hammond. After Jones
        dropped Harman back at the house, he took a shower, washed
        his clothes, and threw away his boots.


        Meanwhile, Jenkins regained consciousness and was able to get
        up and eventually make his way to the house of Janet (a/k/a
        Jackie) Jenkins (“Jackie”), who lived a few houses down from
        him. When Jenkins went in Jackie’s house, he was weak and “his
        neck was bleeding profusely.” (Tr. 416). Jackie sat him on the
        sofa, put a towel on his neck, and called the paramedics. When
        Jackie asked Jenkins who had hurt him, he responded, “Red,
        Cathy’s boyfriend[.]” (Tr. 317). Jenkins then lost consciousness
        due to his blood loss.


        Later in the evening, Cathy arrived at Jenkins’s house to drop off
        A. When she arrived, she saw the police and police tape around
        Jenkins’s house. Cathy then went to the police station to speak to
        the police. Thereafter, Cathy called Jones to tell her that she
        would be delayed in getting to Jones’s house and informed Jones
        about what happened at Jenkins’s house with the police. After
        Jones got off the phone, she went into the bedroom where
        Harman was sleeping, hit him on his feet, and asked “what did
        you do[?]” (Tr. 236). Harman responded, “I kicked the shit out of
        him, I should’ve f[***]ing killed him.” (Tr. 236).


        Jenkins was initially taken to a local hospital but was then
        airlifted to a hospital in Illinois due to the traumatic nature of his
        injuries. Jenkins suffered a subdural hematoma, a neck fracture,
        and an “extremely large and deep neck wound.” (Tr. 75).
Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 4 of 42
        Jenkins’s neck wound stretched “clear across his neck” and was
        so deep that his trachea was cut. (Tr. 79). Jenkins’s neck
        laceration was so “extensive” that the trauma surgeon described
        it as “filleted.” (Tr. 79). Jenkins’s injuries caused him to undergo
        a “traumatic arrest” where his loss of a large amount of blood
        caused his heart to stop. (Tr. 76). Jenkins spent a total of
        approximately two months in the hospital due to his injuries and
        complications from them. For a time, Jenkins was unable to talk
        and had to have a tracheostomy tube and a feeding tube.


        On June 7, 2011, police officers went to the hospital to interview
        Jenkins. Jenkins, who was unable to speak because of his tubes,
        identified Harman as the perpetrator of the crime against him by
        writing the name “Red” on a piece of paper. Thereafter, the State
        charged Harman with Count I, Class A felony attempted murder;
        Count II, Class B felony aggravated battery; and Count III, Class
        C felony battery.


        The trial court held a five-day jury trial from January 28, 2013 to
        February 1, 2013. Prior to trial, the State filed a motion in limine,
        seeking to exclude evidence of Jenkins’s prior convictions,
        arrests, and charges pursuant to Evidence Rules 401, 404(b), 608,
        and 609. Specifically, the State sought to preclude evidence
        regarding: (1) Jenkins’s convictions, in Illinois in September
        1979, for conspiracy to commit murder, solicitation to commit
        murder, and attempted murder; and (2) Jenkins’s guilty plea,
        “sometime prior” to May 2011, to threatening Cathy on the
        telephone in violation of a protective order issued by an Illinois
        court against him and in favor of Cathy. (App. 73).


        Prior to the presentation of witnesses, the trial court heard
        argument regarding the State’s motion in limine. The State
        argued that the prior convictions and the protective order, which
        was issued as part of Jenkins[’s] and Cathy’s dissolution, were
        not relevant and would confuse the issues at trial. Harman’s
        counsel stated that he was not planning on introducing any
Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 5 of 42
        evidence regarding Jenkins’s 1979 criminal convictions “due to
        the remoteness in time” but argued that Jenkins’s violation of the
        protective order protecting his ex-wife Cathy was “extremely
        relevant” because Harman was dating Cathy. (Tr. 19). The trial
        court granted the State’s motion in limine to exclude evidence of
        the prior convictions and the protective order. Specifically, the
        trial court ruled:


                All right. The Court has an obligation to make sure
                that the jury hears relevant evidence and that it does
                not get confused or sidetracked on collateral matters
                or minutia that have no bearing on the case. Based
                on what I’ve heard so far, I’m granting the State’s
                motion as to both of those issues as set forth in their
                motion in limine. The Court will not allow any
                testimony to be elicited regarding the conviction of
                Mr. Jenkins back in 79 or this issue of a protective
                order that was issued against Mr. Jenkins by a
                family law court in [Illinois]. If, of course, if the
                door’s opened by Mr. Jenkins during his testimony
                to these issues or if there’s otherwise some relevant,
                some relevance revealed through his testimony
                about these issues, then certainly the Court may
                reconsider it’s [sic] ruling. And we will re-visit both
                these issues at the appropriate time during the trial
                as required by the rules.


        (Tr. 26–27).


        Harman’s defense at trial focused on identification, with him
        contending that there was no “scientific evidence” to link
        Harman to the crime. (Tr. 71). During trial, prior to cross-
        examining Jenkins, Harman renewed his objection to the trial
        court’s pre-trial limine ruling that he was precluded from
        presenting evidence regarding Jenkins’s violation of the
        protective order entered in favor of Cathy. Also, as part of an
Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 6 of 42
              offer to prove, he sought to introduce a police report on the
              protective order violation. Harman did not renew his objection or
              make an offer to prove regarding the trial court’s pre-trial limine
              ruling that he could not present evidence regarding Jenkins’s
              1979 convictions.


              The jury found Harman guilty as charged. At sentencing, the trial
              court determined that there were no mitigating circumstances.
              The trial court found the following to be aggravating
              circumstances: (1) the injury suffered by the victim was greater
              than the elements necessary to prove the crime; (2) Harman’s
              criminal history; (3) the age of the victim being over sixty-five
              years of age; (4) the nature and circumstances of the “brutal”
              attack against the victim; (5) Harman possessed “a violent and
              depraved nature[;]” and (6) Harman’s lack of remorse. (App. 90).
              The trial court merged Counts II and III into Count I due to
              double jeopardy concerns, entered judgment of conviction on the
              attempted murder conviction only, and imposed a forty-five (45)
              year sentence in the Department of Correction.


      Harman v. State, 4 N.E.3d 209, 212–15 (Ind. Ct. App. 2014) (footnotes omitted),

      trans. denied.


[4]   On direct appeal, Harman claimed that the trial court erred in denying him an

      opportunity to make an offer to prove regarding Jenkins’s violation of the

      protective order and by excluding evidence of Jenkins’s 1979 convictions. Id. at

      215–17. Harman also argued that the trial court abused its discretion during

      sentencing by failing to recognize two of his proffered mitigators and that his

      sentence was inappropriate under Indiana Appellate Rule 7(B). Id. at 217–20.

      We rejected Harman’s claims and affirmed his conviction and sentence in a

      published opinion. Id. at 220.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 7 of 42
[5]   On September 15, 2015, Harman petitioned for post-conviction relief, which he

      subsequently amended on June 20, 2016, in which he claimed: (1) ineffective

      assistance of trial counsel, (2) ineffective assistance of appellate counsel, (3)

      abuse of discretion by the trial court for denying Harman’s request for

      subpoenas, and (4) inappropriate sentence. On July 5, Harman filed a motion

      for assistance in serving subpoenas on his trial counsel Adam Tavitas

      (“Tavitas”), his appellate counsel Mark Small (“Small”), the jury foreman from

      his trial, and Hammond Police Department Detective Jenny Schutz (“Detective

      Schutz”). The court granted Harman’s request to assist in serving subpoenas on

      Tavitas and Small, and it denied his request for the jury foreman and Detective

      Schutz because it did not find their expected testimony relevant. Harman then

      filed a motion for the court to certify its order for interlocutory appeal, which it

      denied.


[6]   The post-conviction court held evidentiary hearings on September 20 and

      September 29, 2016, during which Harman questioned Tavitas and Small. The

      court then denied Harman’s petition on July 7, 2017. In the post-conviction

      court’s extensive order, it noted that Harman had specifically withdrawn his

      claims of abuse of discretion by the trial court and inappropriate sentence in his

      proposed findings of fact and conclusions of law, and thus the “claims are

      forever affirmatively waived by [Harman].” Appellant’s App. p. 24. The court

      then methodically went through each of Harman’s allegations relating to his

      claims of ineffective assistance of both trial and appellate counsel, and it denied

      Harman’s petition for post-conviction relief.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 8 of 42
[7]   Harman now appeals.


                           Post-Conviction Standard of Review
[8]   The post-conviction petitioner bears the burden of establishing grounds for

      relief by a preponderance of the evidence. Willoughby v. State, 792 N.E.2d 560,

      562 (Ind. Ct. App. 2003), trans. denied. When a petitioner appeals the denial of a

      petition for post-conviction relief, the petitioner stands in the position of one

      appealing from a negative judgment. Id. On appeal, we do not reweigh evidence

      nor judge the credibility of witness; therefore, to prevail, Harman must show

      that the evidence in its entirety leads unerringly and unmistakably to a

      conclusion opposite that reached by the post-conviction court. Id. Where, as

      here, the post-conviction court makes findings of fact and conclusions of law in

      accordance with Indiana Post–Conviction Rule 1(6), we do not defer to the

      court’s legal conclusions, but the “findings and judgment will be reversed only

      upon a showing of clear error—that which leaves us with a definite and firm

      conviction that a mistake has been made.” Henley v. State, 881 N.E.2d 639, 644

      (Ind. 2008).


                     Denial of Harman’s Requests for Subpoenas
[9]   Harman contends that the post-conviction court abused its discretion when it

      denied his request to issue subpoenas for the jury foreman and for Detective




      Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 9 of 42
       Schutz.2 Specifically, Harman alleges that there was a “conspiracy to convict”

       him, and an effort to portray him as an “outlaw biker” by the prosecutor’s

       office, investigating officers, and witnesses. Appellant’s Br. at 11–12. And

       “Detective Jenny Schutz was subpoenaed to question her concerning her

       investigation of the case and this conspiracy. The jury foreman was subpoenaed

       to question concerning the effect of the ‘outlaw biker’ harpooning upon the

       jury.” Id. at 12.


[10]   A pro se petitioner’s request for issuance of subpoenas falls under Indiana Post-

       Conviction Rule 1(9)(b) which states in relevant part:


               If the pro se petitioner requests issuance of subpoenas for
               witnesses at an evidentiary hearing, the petitioner shall
               specifically state by affidavit the reason the witness’[s] testimony
               is required and the substance of the witness’[s] expected
               testimony. If the court finds the witness’[s] testimony would be
               relevant and probative, the court shall order that the subpoena be
               issued. If the court finds the proposed witness’[s] testimony is not
               relevant and probative, it shall enter a finding on the record and
               refuse to issue the subpoena.


       The decision to grant or deny a request for issuance of a subpoena is within the

       post-conviction court’s discretion. Collins v. State, 14 N.E.3d 80, 84 (Ind. Ct.




       2
        We acknowledge that the post-conviction court found this issue waived. Appellant’s App. p. 24. However,
       because Harman advanced the issue in both his amended petition for post-conviction relief and his brief, we
       choose to address it.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018          Page 10 of 42
Ohio App. 2014). An abuse of discretion occurs where the court’s decision is against

       the logic and effect of the facts and circumstances before it. Id.


[11]   Harman alleged in his affidavit that the jury foreman would testify to “[t]he

       influence of extraneous prejudicial information” that “was improperly brought

       to the jury’s attention in rendering the guilty verdict.” Appellant’s App. p. 109.

       The “extraneous prejudicial information” is that the State allegedly painted

       Harman as an “Outlaw Biker,” and the jury found him guilty as a result. Id. We

       disagree.


[12]   We initially note that there is no record of the word “outlaw” being used even

       once during Harman’s five-day jury trial, and there are only three mentions of

       the word “biker.”3 Harman consistently argues in his brief that the State

       attempted to paint him to the jury as an “outlaw biker” during trial, but this

       argument is wholly unsupported by the record.


[13]   Regarding the jury foreman, Indiana Evidence Rule 606(b)(1) explains that “a

       juror may not testify about any statement made or incident that occurred during

       the jury’s deliberations; the effect of anything on that juror’s or another juror’s

       vote; or any juror’s mental processes concerning the verdict or indictment.”



       3
         The first mention of the word “biker” is by the State in its opening argument where it references testimony
       it expects to elicit from Lori. Trial Tr. Vol. 2, p. 65. The second use of the word “biker” is in Lori’s testimony
       that the State referred to in its opening argument. There, Lori testified that Harman stated to her “once a
       biker bitch always a biker bitch.” Trial Tr. Vol. 3, p. 240. The third time “biker” appears in the record is in an
       exhibit proffered by Harman which is a letter Harman’s former employer wrote to the judge on Harman’s
       behalf. In that letter Harman’s former employer writes, “[Harman] does have a tendency to don bikers garb
       and styles, but he likes the image it presents and is part of why he is well liked.” Ex. Vol. 8, Defendant’s Ex.
       C.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018               Page 11 of 42
       Harman contends that the jury foreman’s testimony would fall under an

       exception to Rule 606(b)(1) which allows a juror to testify about whether

       “extraneous prejudicial information was improperly brought to the jury’s

       attention.” Evid. R. 606(b)(2)(B). However, the evidence Harman complains of

       was not extraneous because it was explicitly brought in at trial. Thus, the jury

       foreman here would not have been allowed to testify. Harman maintains “that

       extraneous evidence harpooning was presented to the jury by the State and

       Evidence Rule 606 as follows allowed this jury to testify[.]” Reply Br. at 6. But

       Harman does not point to any extraneous evidence, and therefore, the trial

       court’s refusal to issue a subpoena for the jury foreman was not an abuse of

       discretion.


[14]   Harman expected Detective Schutz to testify to “[h]er investigation in this case

       concerning interviewing witnesses, searching for and the evidence used in this

       case, and prior to this trial [] any previous contact with [Harman].” Appellant’s

       App. p. 111. But Detective Schutz already testified about all of this at trial, see

       Trial Tr. Vol. 4, pp. 712–15;4 Trial Tr. Vol. 5, pp. 716–93, and the post-

       conviction court admitted Harman’s direct appeal record into evidence. Post-

       Conviction Tr. p. 12. In his affidavit, Harman did not explain how Detective

       Schutz’s testimony would be any different from the testimony she provided at

       his trial, and thus the post-conviction court was not provided any reason why




       4
           These four pages mistakenly appear before page 561 in Volume 4 of the trial transcript.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018         Page 12 of 42
       the detective’s testimony would be relevant or probative. As a result, the court’s

       refusal to issue a subpoena for Detective Schutz was not an abuse of discretion.


                          Ineffective Assistance of Trial Counsel
[15]   Harman contends his trial counsel was ineffective for several reasons. A claim

       of ineffective assistance of trial counsel requires a showing that: (1) Harman’s

       trial counsel’s performance was deficient by falling below an objective standard

       of reasonableness; and (2) that the deficient performance prejudiced Harman

       such that “there is a reasonable probability that, but for counsel’s

       unprofessional errors, the result of the proceeding would be different.”

       Strickland v. Washington, 466 U.S. 668, 694 (1984). Failure to satisfy either of the

       two elements will cause the claim to fail. French v. State, 778 N.E.2d 816, 824

       (Ind. 2002). “Isolated mistakes, poor strategy, or bad tactics do not necessarily

       amount to ineffective assistance of counsel.” Herrera v. State, 679 N.E.2d 1322,

       1326 (Ind. 1997) (citations omitted). We address each of Harman’s contentions

       as to why his trial counsel was ineffective in turn.


                                          I. Failure to Investigate

[16]   Harman’s first claim is that his trial counsel was ineffective for failing to

       investigate Jenkins’s criminal history, a protective order Cathy had against

       Jenkins, and an anonymous telephone call. The Supreme Court explained in

       Strickland, “In any effectiveness case, a particular decision not to investigate

       must be directly assessed for reasonableness in all the circumstances, applying a

       heavy measure of deference to counsel’s judgments.” 466 U.S. at 690–91.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 13 of 42
       A. Jenkins’s Criminal History

[17]   The State filed a motion in limine seeking to exclude evidence that Jenkins had

       been convicted of crimes in Illinois, including attempted murder in 1979.

       Tavitas indicated that he had investigated Jenkins’s criminal history and

       explained, “those convictions are extremely old[,] and I was not planning on

       bringing those, due to the remoteness in time and the case law that I saw[.]”

       Trial Tr. Vol. 2, p. 19. Under Indiana Evidence Rule 609(b)(1), evidence of a

       criminal conviction over ten years old is admissible only if “its probative value,

       supported by specific facts and circumstances, substantially outweighs its

       prejudicial effect.” Harman has not provided specific facts or circumstances as

       to any probative value of Jenkins’s nearly forty-year-old attempted murder

       conviction that would outweigh its prejudicial effect.


[18]   Harman argues that his counsel should have brought the prior conviction in at

       trial under Indiana Evidence Rule 609(a) in order to “impeach Jenkins at trial.”

       Appellant’s Br. at 13. However, this would not have aided Harman in his

       mission to use the conviction to show Jenkins’s propensity for violence or to

       provide evidence that “whoever committed this crime more than likely had to

       defend himself.” Id. Even if Tavitas proffered the conviction for impeachment

       purposes, it would not be admissible “to prove a person’s character in order to

       show that on a particular occasion the person acted in accordance with the

       character.” Ind. Evidence Rule 404(b)(1). See also, e.g., Sisson v. State, 985
N.E.2d 1, 16–17 (Ind. Ct. App. 2012), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 14 of 42
[19]   Harman has failed to show how Jenkins’s conviction made him any less

       credible or how attacking his credibility with the conviction would have

       affected the outcome at trial. Moreover, the State presented overwhelming

       evidence to corroborate Jenkins’s testimony, including his own confession to

       Jones in which Harman told her, “I kicked the shit out of him, I should’ve

       f[***]ing killed him.” Trial Tr. Vol. 3, p. 236.

       B. The Protective Order

[20]   The State also moved in its motion in limine to exclude evidence that Cathy

       had a protective order against Jenkins. Tavitas objected to the State’s motion

       and argued that the protective order “is extremely relevant” because it “may be

       one of the reasons why [Jenkins’s] ex-wife Cathy [] actually had Mr. Harman

       supposedly injure him.” Trial Tr. Vol. 2, pp. 19, 24. The State granted the

       State’s motion to exclude the protective order. However, during trial, Tavitas

       asked to bring up the protective order during his cross-examination of Jenkins,

       and he tried to offer a police report showing that Jenkins had violated the

       protective order. Trial Tr. Vol. 3, pp. 341–42, 352–59. The court ruled against

       Tavitas on both attempts. Thus Tavitas did investigate the protective order, and

       he did attempt to show that Jenkins had violated it.


[21]   Moreover, any evidence of Cathy’s protective order against Jenkins and his

       violation of it would not have been admissible “to establish Jenkins was the

       initial aggressor in this case and previously had a propensity and history of

       violence.” Appellant’s Br. at 14; see also Evid. R. 404(b)(1). Even if it were

       admissible for this purpose, the fact that Jenkins violated a protective order

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 15 of 42
       against Harman’s girlfriend would hurt Harman’s case by providing a motive to

       attack Jenkins. There is no reasonable probability that the evidence of a

       protective order or Jenkins’s violation of it would have affected the outcome of

       Harman’s trial.

       C. The Anonymous Call

[22]   Finally, Tavitas did investigate the police report documenting an anonymous

       call, and he testified that “if it was part of the discovery that was given to me,

       I’m certain I read it.” Post-Conviction Tr. p. 18. When Harman showed Tavitas

       the report and explained that it was part of discovery, Tavitas explained, “I’m

       certain I’ve reviewed this before.” Id. at 20. He continued, “[T]his appears to

       me that whoever made this anonymous call, and, again, I don’t remember if I

       spoke to someone or not, would have very bad evidence against you at trial.

       So[,] I don’t know that I wanted to speak to them if it could help prove the case

       against you.” Id. at 21–22. Harman asserts that if Tavitas had investigated the

       anonymous call, then he could have turned the investigation on the alleged

       caller, Henshaw, “thus proving a third-party defense for trial.” Appellant’s Br.

       at 15. Harman’s argument is without merit.

[23]   Tavitas asked Henshaw at trial if he had called the police, and Henshaw stated,

       “It didn’t even occur to me to call 911.” Trial Tr. Vol. 2, p. 180. Harman

       maintains that Tavitas should have hired an “expert to track or trace the

       number and location the call was made from.” Reply Br. at 8. Even assuming

       Tavitas had the resources to do so and discovered that Henshaw made the

       anonymous call incriminating Harman in the crime, this at most would have

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 16 of 42
       allowed Tavitas to impeach Henshaw’s testimony. It would have done nothing

       to negate the overwhelming independent evidence of Harman’s guilt. Tavitas

       did investigate the anonymous phone call by examining the police report. And

       his decision not to pursue identifying the caller because “it would seem as if

       that would be very bad evidence against [Harman],” Post-Conviction Tr. p. 22,

       does not amount to ineffective assistance of counsel.


                II. Failure to Interview and Subpoena Character Witnesses

[24]   Harman next argues that his trial counsel was ineffective for failing to

       “interview and subpoena witnesses to aid in his defense.” Appellant’s Br. at 15.

       Tavitas explained his decision during the post-conviction hearing when he

       stated, “[I]f you bring up someone’s character, you kind of open the door as to

       potential prior bad acts, potential prior convictions. So, it’s -- often times it’s

       strategic whether it is to call a witness or sometimes to not call the witness.”

       Post-Conviction Tr. p. 17. If Tavitas had chosen to call character witnesses, the

       State would have been able to cross-examine them with specific instances of

       Harman’s conduct. See Ind. Evidence Rules 404(a)(2), 405. And Harman had a

       criminal history, Harman, 4 N.E.3d at 219, thus the State would have had

       significant evidence from which to draw. Tavitas was not ineffective for making

       a strategic decision not to call character witnesses.


                           III. Failure to Object to the Battery Charges

[25]   Harman next contends that his trial counsel was ineffective for failing to file a

       motion to dismiss or object to the aggravated battery and battery charges. He

       alleges that “[t]hese charges were not lesser included offenses with instructions
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 17 of 42
       to the jury reflecting this, so they should not have been included at trial.”

       Appellant’s Br. at 16. Harman is incorrect, because “[a]lthough a defendant

       charged and found guilty may not be convicted and sentenced more than once

       for the same offense . . . the State has unrestricted discretion to file alleged

       repetitive charges.” Marshall v. State, 590 N.E.2d 627, 631 (Ind. Ct. App. 1992),

       trans. denied. And when this happens, the trial court should “vacate the

       conviction with the less severe penal consequences,” Richardson v. State, 717
N.E.2d 32, 55 (Ind. 1999), which is exactly what it did here.


[26]   The trial court did not enter judgment on Harman’s aggravated battery and

       battery convictions. Trial Tr. Vol. 5, p. 909; Appellant’s App. p. 10. He merged

       the battery counts into the attempted murder count and only entered a

       judgement of conviction for attempted murder. Id. Our supreme court has

       explained that “a merged offense for which a defendant is found guilty, but on

       which there is neither a judgment nor a sentence, is ‘unproblematic’ as far as

       double jeopardy is concerned.” Green v. State, 856 N.E.2d 703, 704 (Ind. 2006)

       (citation omitted). Thus, Tavitas was not ineffective for failing to object to the

       battery charges. See Overstreet v. State, 877 N.E.2d 144, 155 (Ind. 2007) (holding

       that “in order to prevail on a claim of ineffective assistance due to the failure to

       object, the defendant must show an objection would have been sustained if

       made.”).


                       IV. Trial Counsel’s Alleged Prejudicial Remarks

[27]   Harman next argues that his trial counsel was ineffective for making alleged

       prejudicial remarks concerning Harman’s guilt during the motion in limine
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 18 of 42
       hearing. During the hearing, Tavitas was explaining to the trial court why he

       believed the protective order was relevant when he stated, “I believe Mr.

       Harman would even testify he believes that . . . Cathy Jenkins, his third ex-wife,

       may have actually had some part in putting Mr. Harman up to this crime.”

       Trial Tr. Vol. 2, p. 21. It is clear from the context of the record that Tavitas

       misspoke; he meant to say that “Mr. Jenkins would even testify” and not “Mr.

       Harman.” Cathy is Jenkins’s third ex-wife, not Harman’s. Thus, Tavitas was

       simply explaining to the court that he thought Jenkins would testify that Cathy

       put Harman up to the crime. He was not making a prejudicial comment against

       Harman. Rather, he was arguing why the protective order Cathy had against

       Jenkins, and its subsequent violation, was relevant to provide a motive for

       Jenkins’s testimony during trial.


[28]   Even if Tavitas testified directly to Harman’s guilt, which he did not, Harman

       still cannot show prejudice because the comments here were not made in front

       of the jury. See Parker v. State, 567 N.E.2d 105, 112 (Ind. Ct. App. 1991), trans.

       denied. The jury has the responsibility to determine Harman’s guilt, not the trial

       court. Harman also argues that Tavitas’s statement was the beginning of a

       pattern whereby “it [was] unclear whether Mr. Tavitas is trying to present ‘self-

       defense’ or ‘reasonable doubt.’” Appellant’s Br. at 18. He maintains that “[b]y

       making the prejudicial statement to the court above, both defenses were going

       to receive unfavorable rulings throughout this trial with the judge being privy to

       such information.” Id. This argument is without merit for two reasons.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 19 of 42
[29]   First, on appeal we strongly presume “that a trial court has acted correctly and

       has properly followed the applicable law.” Moran v. State, 622 N.E.2d 157, 159

       (Ind. 1993). And second, Tavitas repeatedly noted during the post-conviction

       hearing that self-defense was not a defense he raised during trial because that

       would require Tavitas placing Harman at the scene of the crime, and because

       Harman decided not to testify. See Post-Conviction Tr. pp. 30, 33, 35, 45;

       Overstreet, 877 N.E.2d at 154 (holding “[t]he choice of defenses for trial is a

       matter of trial strategy.”). Thus, Tavitas did not make prejudicial comments

       regarding Harman’s guilt, and to the extent that he allegedly did, he was not

       infective.


                               V. Failure to call Harman as a Witness

[30]   Harman next contends that his trial counsel was ineffective for failing to put

       him on the stand. Our supreme court has explained that “[t]he determination of

       whether or not a defendant should testify is a matter of trial strategy.” Whitener

       v. State, 696 N.E.2d 40, 42 (Ind. 1998). During trial, the court explained to

       Harman outside of the presence of the jury that he had an absolute right to

       testify. Trial Tr. Vol. 5, pp. 794–95. Harman responded, “My attorney advised

       me that my testimony is really not necessary, so I choose not to testify.” Id. at

       795. After Harman’s statement, Tavitas explained to the court:


               And, your honor, obviously in preparing for this trial for the last
               several months, especially the last couple of weeks, I’ve seen Mr.
               Harman a few times at the Lake County Jail. We have broached
               this topic as far as whether if he wanted to testify or not. And I
               explained to him that that’s a right he has, even if I advised him,

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 20 of 42
               you know, I didn’t think he should, that he still had that []
               absolute right. He could trump me, just like whether taking a plea
               or going to trial.


       Id. at 795–96. Then at the post-conviction hearing, Tavitas explained his

       process further:


               [I]n your particular case, Mr. Harman, I know I would have had
               discussions with you regarding the pros and cons of pleading, or
               specifically as far as testifying. I would tell you if you testify, then
               this could -- you know, certain things can happen. If you don’t
               testify, then we might be able to keep things out. . . . I’m
               absolutely certain I discussed that with you. . . . But, again, if you
               wanted to testify, I couldn’t -- there’s absolutely no way I could
               have stopped you.


       Post-Conviction Tr. pp. 35–36. Tavitas could not make Harman testify, and

       Harman made a conscious decision not to do so.


[31]   Moreover, it is unclear what Harman wished to accomplish if Tavitas had

       forced him to testify, which he could not do. Harman alleges that without

       putting him on the stand, “self-defense could never be proven.” Appellant’s Br.

       at 18. And in the next sentence he proclaims that he “had continued to state he

       was not the person who committed this crime, and therefore self-defense would

       never be a viable defense.” Id. These two consecutive statements plainly

       contradict each other.


[32]   Harman relies on Faretta v. California, 422 U.S. 806 (1975), to support his claim

       that Tavitas did not put on the defense he wanted. However, the Court in


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 21 of 42
       Faretta was clear that “when a defendant chooses to have a lawyer manage and

       present his case, law and tradition may allocate to the counsel the power to

       make binding decisions of trial strategy in many areas.” Id. at 820; see also, e.g.,

       Overstreet, 877 N.E.2d at 154. Even if Tavitas did not have such discretion, he

       still presented the defense that Harman wanted, “reasonable doubt or third-

       party motive.” Appellant’s Br. at 19. Tavitas testified during the post-conviction

       hearing that his defense at trial was “that the State at trial could not prove its

       case beyond a reasonable doubt.” Post-Conviction Tr. p. 33. And during

       closing arguments, Tavitas consistently attempted to poke holes in the State’s

       case and shift suspicion onto Hanshew. Trial Tr. Vol. 5, pp. 841–67. Tavitas did

       present a viable defense at trial, and he was not ineffective for not calling

       Harman as a witness.


               VI. Eliciting Alleged Prejudicial Testimony from the Victim

[33]   Harman next argues that his trial counsel was ineffective for eliciting prejudicial

       testimony from Jenkins concerning motive for the crime. During direct

       examination, Jenkins testified that after Harman knocked him to the floor,

       Harman told him, “Lay there and die, you son of a bitch, you’re worth more to

       us dead than you are alive.” Trial Tr. Vol. 3, p. 314. On cross-examination,

       Tavitas asked Jenkins what he thought Harman meant by that statement, and

       the following exchange took place:


               [Jenkins]:       There was an insurance policy and I had it all
                                signed over to the boys and if I’d died, [Cathy] had
                                custody of the two boys and that insurance policy
                                would have went to the two boys, which she had

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 22 of 42
                                custody of. And Mr. Harman would benefit if she
                                come across money and that’s my theory of what
                                happened.

               [Tavitas]:       And at the time, with these insurance policies, Joe
                                was, he was older than eighteen, correct?

               [Jenkins]:       Joe was over eighteen, yeah.

               [Tavitas]:       So, as far as you know, would he, the insurance
                                policy won’t go to his mom, it would go to him?

               [Jenkins]:       It would go to the two boys and the mother had
                                control of both of those boys and the mother would
                                have definitely got her fair share of that money and
                                so would he.

                                                       ***

               [Tavitas]:       Sir, about a year prior to May 31st of 2011, that’s
                                when [] you had the insurance policy switched over
                                to both your sons . . . is that correct?

               [Jenkins]:       Something like that.

               [Tavitas]:       About a year or so?

               [Jenkins]:       I would guess that.


       Trial Tr. Vol. 3, pp. 378, 385. Harman maintains that by eliciting testimony

       from Jenkins that some of the money may go to Harman, Tavitas provided

       motive for the crime. We disagree.


[34]   The evidence before us indicates that Tavitas was attempting to show that

       Harman was not motivated by money to kill Jenkins. The jury had just heard

       from Jenkins that Harman felt he was more valuable to them dead than he was


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 23 of 42
       alive. Thus, Tavitas used cross-examination to demonstrate that the policy had

       been amended over a year earlier providing benefits for Jenkins’s sons only.

       Tavitas explained his strategy during the post-conviction hearing, “The issue

       had to do with insurance, and so that whoever the policy would go to, could be

       a motive for someone else to commit the crime, for someone else to want the

       alleged victim killed.” Post-Conviction Tr. p. 45. He continued, “Obviously if

       there’s any insurance . . . why in the world would he do that? She’s not getting

       the money. So it could be someone else could have perhaps done the crime,

       other than Mr. Harman.” Id. at 48. Tavitas was attempting to show the jury that

       Harman, in fact, did not have the motive that Jenkins had alleged during direct

       examination, and as such, Tavitas was not ineffective when he cross-examined

       Jenkins.


                            VII. Failure to Present Expert Witnesses

[35]   Harman next contends that his trial counsel was ineffective for failing to consult

       or present expert witnesses. A trial court is not required to appoint any expert

       that the defendant believes may be helpful, and the defendant bears the burden

       of demonstrating the need for the appointment, specifying precisely how he

       would benefit from the requested services. Watson v. State, 972 N.E.2d 378, 385

       (Ind. Ct. App. 2012). Specifically, Harman argues that his trial counsel should

       have called expert witnesses: (1) to challenge the voice-mail recording as

       reliable, (2) to test hair found on the cell phone at the scene of the crime for

       DNA evidence, and (3) to determine whether it was medically possible for

       Jenkins to think clearly in the hospital when he identified Harman as his

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 24 of 42
       attacker. Appellant’s Br. at 21–22. We initially note that Harman “does not

       challenge the accuracy of the State’s expert testimony nor point to other

       evidence, which would have formed the basis for a defense expert witness to

       challenge this testimony.” Troutman v. State, 730 N.E.2d 149, 154–55 (Ind.

       2000).

       A. Voice-Mail Recording

[36]   Regarding the voicemail recording, Harman has not indicated how an expert

       could have challenged its reliability. Both Hanshew and Cathy identified

       Harman’s voice in the recording at trial. Trial Tr. Vol. 2, p. 168; Vol. 4, p. 690.

       Further, the voicemail did not prejudice Harman. It was merely cumulative of

       Hanshew’s testimony that Harman called his phone, and Hanshew returned to

       Jenkins’s home where he saw Harman and Jenkins on the front lawn. Trial Tr.

       Vol. 2, pp. 137–40. Tavitas was not ineffective for not calling an expert to

       challenge the voicemail recording as unreliable.

       B. Hair Sample

[37]   Harman’s argument that Tavitas should have called an expert witness to test the

       hair sample on the cell phone found at the scene for DNA is speculative at best.

       The State’s expert testified that blood found on the cell phone matched Jenkins.

       Trial Tr. Vol. 4, p. 595. She also testified that a hair was found on the cell

       phone, but it was not tested for DNA. Harman, without any evidentiary

       support, alleges that the hair “more likely than not contained exculpatory

       evidence.” Appellant’s Br. at 22. Based on the proximity of the hair to other

       tested material, it is likely that it belonged to Jenkins. However, even if Tavitas
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 25 of 42
       was deficient for failing to hire an expert to test the hair for DNA, Harman was

       not prejudiced. The evidence presented to the jury overwhelmingly indicated

       that Harman was Jenkins’s attacker. And “[w]e will not second-guess counsel’s

       strategic decision to put the State to its burden, especially without a showing of

       prejudice.” Troutman, 730 N.E.2d at 155. Tavitas was not ineffective for not

       calling an expert to test the hair sample for DNA.


       C. Hospital Identification

[38]   Finally, Harman “maintains that a medical expert would have been able to

       challenge Jenkins’[s] alleged identification of Harman as unreliable due to the

       trauma and loss of blood he had suffered.” Reply Br. at 11. Even if this is true,

       Jenkins’s identification of Harman as his attacker at the hospital was consistent

       with identification he made immediately after the attack, and the identification

       he made during testimony at trial. Thus, Jenkins’s hospital identification of

       Harman as his attacker was merely cumulative. Tavitas was not ineffective for

       not presenting expert testimony regarding Jenkins’s hospital identification of

       Harman.


                   VIII. Failure to Object Under the Best Evidence Rule

[39]   Harman next argues that his trial counsel was ineffective for failing to object to

       the voicemail recording and the hospital note written by Jenkins under the best-

       evidence rule. At the time of Harman’s trial, Indiana Evidence Rule 1002

       required the “original writing, recording, or photograph” to prove its content.

       But under Evidence Rule 1003, “[a] duplicate [was] admissible to the same

       extent as the original unless (1) a genuine question [was] raised as to the
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 26 of 42
       authenticity of the original or (2) in the circumstances it would be unfair to

       admit the duplicate in lieu of the original.” And Evidence Rule 1001(4) defined

       a duplicate at the time as:


               a counterpart produced by the same impression as the original, or
               from the same matrix, or by means of photography, including
               enlargements and miniatures, or by mechanical or electronic
               rerecording, or by chemical reproduction, or by facsimile
               transmission, or video tape or by other equivalent techniques
               which accurately reproduces the original.


       Both the voicemail recording and the hospital note were duplicates and were

       properly admitted under Evidence Rule 1003.

       A. Voicemail Recording

[40]   Tavitas did not object at trial when the State played a recording of the voicemail

       that Harman left on Hanshew’s phone. Harman argues that the recording

       resulted in “a muffled recording that had to be manipulated by placing it on a

       laptop in an attempt for the jury to better hear it,” Appellant’s Br. at 24, and

       that these circumstances make it unfair to admit it under Evidence Rule 1004.

       We disagree.

[41]   Harman asked Tavitas during the post-conviction hearing why he did not move

       to suppress the recording, and Tavitas responded, “I’m not certain under what

       grounds I would be able to suppress it, if that particular witness testified that he

       knew the contents of the recording.” Post-Conviction Tr. p. 50. The police

       recorded the voicemail directly from Hanshew’s phone. Both Hanshew and

       Cathy testified that the voice on the recording was Harman’s. It was played
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 27 of 42
       through an iPad to the jury so that they could properly hear it, and they did.

       Thus, the recorded voicemail was admissible as a duplicate of the original, and

       there is no genuine question of its authenticity nor do any circumstances exist

       that make it unfair to admit the recording.


[42]   Moreover, as Harman points out, “The message in [this] recording when played

       states nothing in it that the Petitioner committed any crime.” Appellant’s Br. at

       25. Therefore, even if Tavitas could have properly challenged the recording, it

       did not prejudice Harman, and it was merely cumulative of previous testimony.

       Tavitas was not ineffective for failing to attempt to suppress or to object to the

       admission of the voicemail recording. See Overstreet, 877 N.E.2d at 155.


       B. The Hospital Note

[43]   When detectives visited Jenkins in the hospital, they asked him to identify his

       attacker. He was unable to speak, so he attempted to write “David” on a piece

       of paper but became frustrated. He eventually wrote Harman’s nickname,

       “Red.” Photocopies of the original notes were admitted at trial. Tavitas

       objected for a lack of foundation, but he did not object under the best-evidence

       rule because he had no reason to question the notes’ authenticity. Harman

       alleges that “[t]he trial court made it clear the State should have to produce the

       original note,” Appellant’s Br. at 29, and therefore, Tavitas was ineffective for

       failing to object to its admission under the best-evidence rule. Harman is

       mistaken. The trial court recognized that there was no issue admitting the

       duplicate, so long as there was no genuine question that the note introduced at



       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 28 of 42
       trial was an authentic copy of the original, which there was not. See Overstreet,
877 N.E.2d at 155.


[44]   Even if the photocopy of the note was objectionable, Harman cannot show that

       he was prejudiced by its admission. Detective Schutz testified that Jenkins

       wrote the note in his presence. And Jenkins identified Harman as his attacker

       both immediately after the attack and at trial. Tavitas was not ineffective for not

       objecting to the hospital note under the best-evidence rule.


                   IX. Failure to Object to Leading Questions or Hearsay

[45]   Harman next contends that his trial counsel was ineffective for failing to object

       to what he describes as “numerous leading questions and hearsay having to be

       continually addressed by the Judge.” Appellant’s Br. at 26. The State contends

       that Harman has waived this claim on appeal because he failed to support his

       argument with cogent reasoning. Ind. Appellate Rule 46(A)(8)(a). Although we

       agree with the State, we will address Harman’s claim waiver notwithstanding.


[46]   Harman’s claim that Tavitas was ineffective for what amounts to a trial strategy

       fails. During trial and at a discussion outside of the presence of the jury, the

       court remarked that there had been several leading questions asked and hearsay

       had come in without objection. Tavitas responded, “To be quite honest, your

       Honor, there was a few times I was going to object to leading, but honestly, I

       didn’t think the answers were going to be too hurting, so I just chose not to.”

       Trial Tr. Vol. 3, pp. 278–79. Tavitas reiterated his stance during the post-

       conviction hearing, “It’s more of a strategy. Because if you keep on objecting to


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 29 of 42
       leading questions that aren’t hurtful as far as answers, I think it gives more -- the

       jury kind of frowns upon it. Sometimes it seems as though the juries think, ‘Oh,

       you have something to hide.’” Post-Conviction Tr. p. 54. And later he

       explained, “[I]f it helps move the case along sometimes, and it’s not going to

       hurt my client, yeah, sometimes there’s -- yeah, I don’t necessarily object to

       every leading question or every hearsay statement. But if I do believe it’s going

       to hurt my client, then I obviously would object.” Id. at. 65. We cannot say that

       Tavitas acted unreasonably by failing to object to leading questions or hearsay

       that he felt did no harm to his client. Benefield v. State, 945 N.E.2d 791, 799–800

       (Ind. Ct. App. 2011), trans. denied. Therefore, Tavitas was not ineffective here.

       See Overstreet, 877 N.E.2d at 155.


                             X. Failure to Object to Excited Utterance

[47]   Harman next argues that his trial counsel was ineffective for failing to challenge

       a statement by Jenkins to Jackie identifying Harman as his attacker just after

       the assault. Although Tavitas did object to the statement at trial as hearsay, the

       trial court overruled the objection and admitted it as an excited utterance. And

       the trial court was correct; Harman has no reasonable complaint here.

[48]   Indiana Evidence Rule 803(2) does not exclude hearsay when the statement

       relates to “a startling event or condition, made while the declarant was under

       the stress or excitement that it caused.” The test for whether a statement is an

       excited utterance “turns on whether the statement was inherently reliable

       because the witness was under the stress of an event and unlikely to make

       deliberate falsifications.” Jenkins v. State, 725 N.E.2d 66, 68 (Ind. 2000)
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 30 of 42
       (citations omitted). And “[a]lthough the amount of time that passes between the

       startling event and the statement is not necessarily dispositive, it is one factor to

       consider when determining the admissibility of statements.” Id. On appeal, we

       do not apply a “rigid test of elapsed time.” Young v. State, 980 N.E.2d 412, 421

       (Ind. Ct. App. 2012).


[49]   Harman alleges that Jenkins’s statement “was not contemporaneous with the

       event sought to be proven and he did have time to reflect in order to either

       fabricate or misrepresent his thoughts concerning who had beat him up.”

       Appellant’s Br. at 27. He is incorrect. The facts before us indicate that Harman

       beat Jenkins and slashed his throat, causing him to black out momentarily.

       When he came to, Jenkins was able to open the front door, slide down the stairs

       at the front of the house, and stumble four houses down to Jackie’s. As soon as

       he reached Jackie’s, she opened the door, and he was able to tell her what

       happened—Harman had attacked him. Jenkins was able to speak faintly, but

       audibly. And his statement falls squarely within Evidence Rule 803(2)’s

       definition of an excited utterance. See Teague v. State, 978 N.E.2d 1183, 1188

       (Ind. Ct. App. 2012). Therefore, Tavitas was not ineffective for failing to

       challenge the trial court’s proper ruling. See Overstreet, 877 N.E.2d at 155.


                             XI. Failure to Object to a Juror Question

[50]   Harman next contends that his trial counsel was ineffective for not objecting to

       a juror question posed to Cathy which asked, “Where and how did you and

       [Harman] meet?” Trial Tr. Vol. 4, p. 702. Tavitas did not object, and Cathy

       responded, “We met at a bar.” Id. A juror question is proper when it “allows
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 31 of 42
       the jury to understand the facts and discover the truth.” Amos v. State, 896
N.E.2d 1163, 1170 (Ind. Ct. App. 2008), trans. denied. Here, Harman alleges

       that the “question was irrelevant and prejudicial,” Appellant’s Br. at 30, and

       thus, Tavitas was ineffective for failing to object to it. We disagree.


[51]   This case involved several witnesses and a history of complicated relationships.

       The juror question here could have reasonably assisted the jury in developing

       context surrounding the parties testifying and to achieve a better understanding

       of the factual background. The juror question was not improper. However, even

       if it was, there is no evidence of any prejudice to Harman. It is common for

       people to meet in bars, and there was no evidence in front of the jury that

       alcohol played any role in Harman’s attack on Jenkins. Harman alleges that the

       question prejudiced him “because its answer portrayed him as someone who

       hangs out in bars.” Reply Br. at 13. Nothing in the juror’s question, or in

       Cathy’s answer, would lead a reasonable juror to conclude that Harman hung

       out in bars. The jury simply learned where Harman first met Cathy, which was

       important to understand the factual context surrounding the case. Tavitas was

       not ineffective for failing to object to the juror question. See Overstreet, 877
N.E.2d at 155.


               XII. Failure to Object to Alleged Prosecutorial Misconduct

[52]   Harman next argues that his trial counsel was ineffective for failing to object to

       alleged prosecutorial misconduct. Specifically, Harman consistently alleges that

       the State utilized evidentiary harpooning during his trial. Our supreme court

       has explained that “[a]n evidentiary harpoon occurs when the prosecution
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 32 of 42
       places inadmissible evidence before the jury for the deliberate purpose of

       prejudicing the jury against the defendant and his defense.” Overstreet, 877
N.E.2d at 154. Harman describes three instances of alleged evidentiary

       harpooning during his trial including: (1) the State asked Hanshew if Harman

       carried a knife; (2) the State entered a booking photo of Harman into evidence;

       and (3) the State asked Cathy if Harman owned a motorcycle and what kind.

       None of Harman’s examples constitute an evidentiary harpoon, and there is no

       evidence before us of prosecutorial misconduct in this case.

       A. Asking about the Knife

[53]   The State presented substantial evidence during trial that Harman slashed

       Jenkins’s throat with some object. The State asked Henshaw during trial if

       Harman ever carried a knife, and Hanshew responded, “Just for work purposes,

       yes. He used it quite often at work.” Trial Tr. Vol. 2, p. 204. There is nothing

       inadmissible about this evidence, and even if Tavitas would have objected, it

       would have been properly overruled. See Overstreet, 877 N.E.2d at 155.


[54]   Even if the evidence was inadmissible, Harman cannot show that he was

       prejudiced by it. Hanshew testified that he did not see Harman with a weapon

       on the day Jenkins was attacked. Harman acknowledges this, but he argues that

       asking about the knife “was irrelevant and prejudicial since other witnesses had

       already stated they did not see Harman with a weapon.” Reply Br. at 14.

       Harman is incorrect; “[e]vidence that the defendant had access to a weapon of

       the type used in the crime is relevant to a matter at issue other than the

       defendant’s propensity to commit the charged act.” Rogers v. State, 897 N.E.2d

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 33 of 42
       955, 960 (Ind. Ct. App. 2008), trans. denied. Tavitas was not ineffective for

       failing to object to admissible evidence that Harman owned a pocket knife.

       B. The Booking Photo

[55]   During cross-examination of Detective Schutz, Tavitas asked if there was a

       booking photo taken of Harman “to see if there was any type of injury, stab

       wound on his hip?” Trial Tr. Vol. 5, p. 764. Detective Schutz responded that

       she was unaware. On redirect, the State properly responded to Tavitas’s inquiry

       of Detective Schutz by offering Harman’s booking photograph to show his

       appearance when he was arrested. Harman alleges that the State offered the

       booking photo to “prejudice him with the jury showing him with an appearance

       of a biker.” Appellant’s Br. at 32. Harman presents no evidence to support his

       claim, and Tavitas was not ineffective for failing to object to admissible

       evidence. See Overstreet, 877 N.E.2d at 155.


       C. Asking about Harman’s Vehicle

[56]   Jones testified that before talking to police, Harman beckoned her out on to the

       front porch of her home and “made the statement that you got my back in this

       basically, once a biker bitch always a biker bitch.” Trial Tr. Vol. 3, p. 240. After

       Harman made this statement, Jones was called to the police station, and

       Harman left with Cathy. The State asked Jones what vehicle they used, and she

       responded that it was Cathy’s van. The State then asked if Harman had his own

       vehicle, and she testified that he owned a Harley Davidson motorcycle.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 34 of 42
[57]   Harman alleges, without evidentiary support, that this question and subsequent

       testimony was “used only to prejudice [the] jury against Harman as a violent

       outlaw biker.” Appellant’s Br. at 32. We disagree. As previously stated,

       Harman is the only person who refers to himself as an “outlaw biker.” The State

       never argued Harman was an “outlaw biker,” and in fact, the word “outlaw” is

       nowhere in the evidence before us.


[58]   Harman cites to Bagnell v. State, 413 N.E.2d 1072 (Ind. Ct. App. 1980), and

       Oldham v. State, 779 N.E.2d 1162 (Ind. Ct. App. 2002), trans. denied, to support

       his argument. His reliance is misplaced. In Bagnell, the State repeatedly asked

       the defendant about his prior criminal behavior. 413 N.E.2d at 1076–77. And

       the prosecutor asked several police witnesses about the defendant’s connections

       to other criminals. Id. at 1077. Here, there is nothing criminal about owning a

       Harley Davidson motorcycle, and the State never presented it in such a way.


[59]   In Oldham, the State introduced evidence of the defendant’s character, as well

       as unrelated handguns, in an effort to prove his guilt. 779 N.E.2d at 1171–75.

       Owning a motorcycle is not a character trait, and we agree with the State that

       “[t]he fact that Harman owned a Harley did not make it any more likely that he

       attempted to murder Jenkins, and the State did not argue that it did.”

       Appellee’s Br. at 41.


[60]   Simply put, there is no evidence of prosecutorial misconduct before us, and

       each piece of evidence Harman takes issue with was admissible. Tavitas was




       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 35 of 42
       not ineffective for failing to object to admissible evidence. See Overstreet, 877
N.E.2d at 155.


                XIII. Failure to Protect Harman from a Civil Conspiracy

[61]   Harman next contends that his trial counsel was ineffective for failing to protect

       him from a civil conspiracy. Harman alleges that there was a conspiracy to

       convict him “through the action of the prosecutor’s office, investigating police

       officers[,] and several witnesses,” Appellant’s Br. at 34, and that Tavitas should

       have recognized this and brought a claim on Harman’s behalf under 42 U.S.C.

       § 1985. Section 1985 explains in part:


               if two or more persons conspire for the purpose of impeding,
               hindering, obstructing, or defeating, in any manner, the due
               course of justice in any State or Territory, with intent to deny to
               any citizen the equal protection of the laws, or to injure him or
               his property for lawfully enforcing, or attempting to enforce, the
               right of any person, or class of persons, to the equal protection of
               the laws . . . the party so injured or deprived may have an action
               for the recovery of damages occasioned by such injury or
               deprivation, against any one or more of the conspirators.


       Harman’s argument that he has a valid claim under section 1985 fails.

[62]   First, Harman has failed to establish how “two or more persons” conspired

       against him. He once again asserts part of the conspiracy “included portraying

       him as an ‘outlaw biker.’” Appellant’s Br. at 35. However, this is not a

       conspiracy nor is there any evidence before us that the State attempted to

       portray Harman as such. And even if there was a conspiracy, Harman would

       have an action for damages, which would not in any way have affected his trial.
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 36 of 42
       Harman maintains that “if counsel had objected to the conspiracy to use

       irrelevant evidence to use evidence harpooning portraying him as an outlaw

       biker during trial, the jury would not have considered this characterization

       when judging him.” Reply Br. at 15. But once again, Harman has characterized

       himself as an outlaw biker, not the State. And for reasons stated above, there

       was no evidence harpooning here. Harman was not subjected to a civil

       conspiracy, and Tavitas was not ineffective for failing to bring a claim based on

       it.


                                        XIV. Cumulative Error

[63]   Harman’s last claim of ineffective assistance of trial counsel is that the

       cumulative effect of his trial counsel’s errors requires us to reverse his

       convictions and grant him a new trial. Errors by counsel that are not

       individually sufficient to prove ineffective representation may add up to

       ineffective assistance when viewed cumulatively. McCullough v. State, 973
N.E.2d 62, 75 (Ind. Ct. App. 2012) (citing Pennycuff v. State, 745 N.E.2d 804,

       816–17 (Ind. 2001)), trans. denied. Here, however, Harman has not established

       that his trial counsel committed any errors. Thus, there are no errors to

       accumulate.


                      Ineffective Assistance of Appellate Counsel
[64]   Harman also claims that his appellate counsel was constitutionally ineffective

       for several reasons. When we review claims of ineffective assistance of appellate

       counsel, we use the same standard applied to claims of ineffective assistance of


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 37 of 42
       trial counsel, i.e., Harman must show that appellate counsel’s performance fell

       below an objective standard of reasonableness and that there is a reasonable

       probability that, but for the deficient performance of counsel, the result of the

       proceeding would have been different. Manzano v. State, 12 N.E.3d 321, 329

       (Ind. Ct. App. 2014) (citing Harris v. State, 861 N.E.2d 1182, 1186 (Ind. 2007)),

       trans. denied. To show that counsel was ineffective for failing to raise an issue on

       appeal, the defendant must overcome the strongest presumption of adequate

       assistance, and judicial scrutiny is highly deferential. Id. (citing Reed v. State, 856
N.E.2d 1189, 1195 (Ind. 2006)).


[65]   To evaluate the performance prong when counsel failed to raise issues upon

       appeal, we apply the following test: (1) whether the unraised issues are

       significant and obvious from the face of the record and (2) whether the unraised

       issues are “clearly stronger” than the raised issues. Id. If the analysis under this

       test demonstrates deficient performance, then we examine whether “the issues

       which . . . appellate counsel failed to raise, would have been clearly more likely

       to result in reversal or an order for a new trial.” Id. at 329–30.


[66]   Ineffective assistance is very rarely found in cases where a defendant asserts that

       appellate counsel failed to raise an issue on direct appeal because the decision of

       what issues to raise is one of the most important strategic decisions to be made

       by appellate counsel. Id. at 330. Indeed, our supreme court has warned that we

       “should be particularly sensitive to the need for separating the wheat from the

       chaff in appellate advocacy,” and we “should not find deficient performance

       when counsel’s choice of some issues over others was reasonable in light of the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 38 of 42
       facts of the case and the precedent available to counsel when that choice was

       made.” Reed, 856 N.E.2d at 1196 (quoting Bieghler v. State, 690 N.E.2d 188, 194

       (Ind. 1997)).


[67]   Harman contends that his appellate counsel was ineffective in several ways. We

       initially note that Harman alleges that his appellate counsel was ineffective for

       failing to raise on appeal several issues for which he claimed his trial counsel

       was ineffective, including: (1) not challenging evidence under the best-evidence

       rule, (2) not raising issues of leading questions or hearsay, (3) not challenging

       the excited utterance, (4) not challenging the battery charges, and (5) not raising

       prosecutorial misconduct. For reasons explained above, trial counsel was not

       ineffective on any of these issues. Therefore, appellant counsel was not

       ineffective for not presenting these issues on direct appeal.


[68]   Small explained his process for preparing Harman’s appeal at the post-

       conviction hearing, “I outlined the transcript, and I spoke with [Harman] on a

       couple of occasions. And then having done that and reviewing the law, I felt

       that the issues that I raised in the brief were the most pertinent and were the

       best issues to raise.” Post-Conviction Tr. pp. 73–74. Small determined that the

       best issues to bring on appeal were (1) that the trial court abused its discretion in

       two evidentiary rulings, and (2) that the trial court abused its discretion in

       sentencing. Here, Small’s choice of issues to bring was reasonable in light of the




       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 39 of 42
       facts of the case, see Bieghler, 690 N.E.2d at 192, and his decision not to raise

       losing issues on appeal does not amount to deficient performance.5


[69]   Harman also claims that his appellate counsel was ineffective for inadequately

       challenging his sentence. We disagree. On direct appeal, Small argued that the

       trial court erred “by failing to find [Harman’s] prior military service as a

       mitigating circumstance,” and that “the trial court should have found

       [Harman’s] ‘limited criminal history’ to be a mitigating circumstance.” Harman,
4 N.E.3d at 218–19.


[70]   Regarding military service, a panel of this court stated that Harman had failed

       to explain why it should be viewed as a mitigator. Id. at 218. The panel also

       noted that “military service is not necessarily a mitigating circumstance.” Id.

       Harman now alleges that appellate counsel’s failure to explain why military

       service should have been considered a mitigator amounted to ineffective

       assistance. However, Harman has not explained how Small could have shown

       that his military service was a significant mitigating circumstance here. And this

       court reiterated the State’s comment during sentencing that “Harman’s actions




       5
         Harman’s appellate counsel was also not ineffective for failing to raise ineffective assistance of trial counsel
       on direct appeal. Our supreme court has explained, “to support [] a claim of ineffective assistance of [trial]
       counsel, it is often necessary to develop facts beyond those contained in the trial record.” Jewell v. State, 887
N.E.2d 939, 941–42 (Ind. 2008). Small’s decision not to bring such a claim on direct appeal was strategic and
       reasonable. He explained during the post-conviction hearing that if he had raised the infective assistance
       claim on direct appeal, “in all likelihood we wouldn’t be sitting here for the post[-]conviction relief hearing.”
       Post-Conviction Tr. p. 78; see Woods v. State, 701 N.E.2d 1208, 1219–20 (Ind. 1998) (explaining that a post-
       conviction hearing is the preferred forum for adjudicating an infectiveness claim and if raised on direct
       appeal, it cannot be presented in a petition for post-conviction relief). Small was not ineffective for not raising
       ineffective assistance of trial counsel on direct appeal.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018                Page 40 of 42
       were the actions of a monster and not of a Marine[.]” Harman, 4 N.E.3d at 218.

       Harman has not provided a way in which Small could have better presented the

       issue, nor has he established a reasonably probability that his sentence would

       have been modified as a result.


[71]   Regarding Harman’s limited criminal history, our court explained, “The record

       reveals that Harman had a criminal history, including a Class D felony

       aggravated driving while intoxicated conviction, a misdemeanor operating a

       vehicle while intoxicated conviction, and a reckless driving infraction.

       Accordingly, we cannot say that the trial court erred by rejecting Harman’s

       criminal history as a mitigating circumstance.” Harman, 4 N.E.3d at 219.

       Harman alleges that our court pointed out that “Small did not properly present

       this issue” for appeal. Appellant’s Br. at 39. He is incorrect.


[72]   Small presented the issue properly, and a panel of this court found that the trial

       court acted within its discretion when it rejected his criminal history as a

       mitigating circumstance—an act well within a trial court’s discretion. See

       Townsend v. State, 860 N.E.2d 1268, 1272 (Ind. Ct. App. 2007), trans. denied.

       Harman alleges that Small should have brought to this court’s attention a

       statement from the prosecutor that Harman “does not really have a criminal

       history, but he does have DUI’s and things like that.” Trial Tr. Vol. 5, p. 785.

       This statement added nothing to what the trial court already knew based on the

       presentence investigation report. And Harman cannot show prejudice because

       the trial court found several valid aggravators. See Trial Tr. Vol. 6, pp. 944–46;

       Hawkins v. State, 748 N.E.2d 362, 363 (Ind. 2001) (holding that even a single

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 41 of 42
       aggravator is enough to justify an enhanced sentence). Small was not ineffective

       for the way in which he challenged the trial court’s sentencing discretion on

       appeal.


                                                 Conclusion
[73]   Based on the facts and circumstances before us, the post-conviction court acted

       within its discretion when it denied Harman’s subpoena requests for the jury

       foreman and Detective Schutz. Further, the post-conviction court did not

       clearly err when it rejected Harman’s claims of ineffective assistance of trial

       counsel and appellate counsel. Accordingly, we affirm the judgment of the post-

       conviction court denying Harman’s petition for post-conviction relief.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1685 | March 13, 2018   Page 42 of 42